Title: General Orders, 15 February 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, Feby 15th 1777.
Ireland.Jersey.


As the Commander in Chief is extremely desirous that the Small-Pox should not spread among the Soldiery, it is hoped no persons will presume, on any account whatever, to inoculate without first obtaining leave.
Mr Robert Freeman is appointed Pay Master to the 9th Virginia Regiment, and is to take upon him that office.
Serjt Snagg is appointed Provost Marshal in the room of Serjt Prentice, resigned.
